Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence filed 02/04/22 regarding application 16/415,576, in which claims 1, 9, and 13 were amended. Claims 1-16 are pending and have been considered.


Response to Arguments
Amended independent claims 1, 9, and 13 overcome the 35 U.S.C. 103 rejections of claims 1-5, 7-11, and 13-15 based on Godbole and Lobez Comeras, and so the rejections are withdrawn. 


Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art to independent claims 1, 9, and 13 is Godbole et al. (“Building Re-usable Dictionary Repositories for Real-world Text Mining”. CIKM’10, October 26-30, 2010, Toronto, Ontario, Canada, pages 1189-1198). Godbole discloses a computer-implemented method comprising: acquiring a seed word (seed word ws, page 1192, section 4.1 “Single Seed Word”); calculating a similarity score of each of a plurality of words relative to the seed word for each of a plurality of models to calculate a w1, w2) between two words w1 and w2 based on their representation, and each word w is then represented using a weight vector WV(w) over words in vocabulary V , where the weight WV(w,w’) for any word w’ captures the number of times (i.e. a sum) w’ has appeared in context windows (i.e. the “plurality of models”) around w over all documents in the collection, page 1192, section 4.1); outputting a plurality of candidate words among the plurality of words (ranking the words w’ from W in descending order of sim(w, w’), and the user inspects the results, section 4.4 Interactive Supervision, page 1193); acquiring annotations indicating at least one of preferred words and non-preferred words among the plurality of candidate words (the user accepts or rejects results from the ranking, section 4.4, page 1193); updating weights of the plurality of models in a manner to cause weighted sums of similarity scores for the preferred words to be relatively larger than the weighted sums of the similarity scores for the non-preferred words, based on the annotations (the user starts off with a small set of words, inspects the results, selects and rejects words from the ranking, and iterates until satisfied, which provides positive and negative seed words at each stage, section 4.4, page 1193, which causes a new computation of the context window weight vectors, page 1192, section 4.1, across both the positive and negative seed sets, section 4.3, page 1193); and ranking the plurality of candidate words output based on the weighted sum of similarity scores calculated with updated weights of the plurality of models (the ranking comes closer to the user’s preference as the iterations continue, section 4.4, page 1193). However, Godbole does not disclose the limitations of amended claims 1, 9, or 13.



A combination or modification of Godbole and the other prior art of record would not have resulted in the limitations of claims 1, 9, or 13, and therefore claims 1, 9, and 13 would not have been 

Dependent claims 2-8, 10-12, and 14-16 are allowable because they further limit allowable parent claims 1, 9, and 13. 

Claims 13-16 are eligible under 35 U.S.C. 101 because paragraph 72 of the specification rules out transitory interpretations of the claimed computer readable storage medium.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571/270-6135. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-

/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                               02/11/22